Appellant was convicted in the County Court of Guadalupe County of the offense of killing a cow with intent to injure the owner, and his punishment fixed at a fine of $10.
No bill of exceptions appears in the record either as to the charge of the lower court, or any other matter that occurred during the trial. The only contention made in this court is that the evidence does not support the verdict. We have carefully examined the statement of facts and conclude therefrom that while the appellant and his wife testified to some actions on the part of the animal killed by him, from which the jury might have concluded there was some reason for him to take the life of said cow, that there is also evidence in the record sustaining the State's contention that the cow in question was gentle, and that appellant's act in killing her was not the result of any need or desire to protect his life or his property, but was the result of wilfulness. In order to justify us in reversing a case because of the insufficiency of the testimony, it must appear to us that the judgment is without support, or is so manifestly against the great weight of the testimony as to make probable the fact of a verdict resulting from prejudice. We are not able to come to any such conclusion concerning this case, and the judgment will be affirmed.
Affirmed.